         Case: 3:19-cv-00762-wmc Document #: 85 Filed: 09/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

ANGELO REYNOLDS,

         Plaintiff,
                                                       Case No. 19-cv-762-wmc
    v.

C.R. BARD, INC., and BARD PERIPHERAL
VASCULAR, INC.,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. against plaintiff Angelo

Reynolds dismissing this case.




         s/V. Olmo, Deputy Clerk                     9/15/2021
         Peter Oppeneer, Clerk of Court                Date
